DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
	Claims 1-20 are pending in the application.
Priority
	This application is a U.S. National Stage entry of PCT/CN2018/103846, filed on September 3, which claims priority to Chinese Patent Application No. 201710780917.1 filed on September 1, 2017 and Chinese Patent Application No. 201711478670.4 filed December 29, 2017.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/29/2020 and 04/20/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Objections
	Claim 19 recites the term “administrating”, where it is likely that the term “administering” is intended.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1-10, 18 and 19 recite the phrase “and a stereoisomer thereof…”.  It is unclear if the or a stereoisomer thereof, or if what is actually claimed is a composition comprising the compound and a separate stereoisomer thereof.  Amending to the phrase “or a stereoisomer thereof” in each instance would be ameliorative.
	Claim 17, method of preparation of a compound of formula M-05, recites in step 2, the section as follows (in part):
Step 2: under the protection of nitrogen, a solution of M-01 in a solvent selected from the group consisting of 2-methyltetrahydrofuran, tetrahydrofuran, dimethylsulfoxide, ethyl acetate, acetonitrile, dimethylacetamide is added dropwise into a deuteroxide solution of M-03 and reacted for more than 1 hour, when the pH is measured to 7-12, anhydrous sodium carbonate, anhydrous sodium bicarbonate, anhydrous sodium hydroxide, imidazole, or N,N-diisopropylethylamine (DIEA) is added, reacted at 20-60°C for more than 10 hours, the reaction solution is subjected to suction filtration, then washed with water, acid aqueous solution (which is adjusted with hydrochloric acid, sulfuric acid, etc., to have an acidic pH, preferably pH 3-4) and anhydrous methanol in sequence, and dried to obtain M-04; 

Please see the underlined text:  1) It is unclear what is the meaning of the phrase “when the pH is measured to 7-12”.  Is this the pH achieved by addition of dimethylacetamide, followed by more than 1 hr reaction time, or is this the pH achieved as the reaction proceeds after addition of dimethylacetamide during the more than 1 hr reaction time?  2) the use of “etc.” in reference to the acid used is not properly limiting; and 3) the use of the term “preferably” in reference to the pH renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Due to the above issues, which render the cited claims indefinite as presently recited, the examiner cannot ascertain the metes and bounds of the claimed scope.
Although an essential purpose of the examination process is to determine whether or not the claims define an invention that is both novel and nonobvious over the prior art, another essential purpose of patent examination is to determine whether or not the claims are precise, clear, correct, and unambiguous. The uncertainties of claim scope should be removed, as much as possible, during the examination process (MPEP 2171).
Allowable Subject Matter
	Claims 11-16 are allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN M MAURO/Primary Examiner, Art Unit 1625